Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 03/18/2020.
Claims 1-15 are examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Air spring (claim 6)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “suitable control” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase "wherein a holding means (HM), preferably in the form of a handle" (emphasis added) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purposes of examination, this limitation is being treated as a preferred example, but not a positively recited element of the claim.
Regarding claim 9, the claim recites in part “wherein one or more optical or acoustic displays (AZ) of the prestressing path are provided” which renders the claim indefinite because it is unclear if the display is displaying the actual prestressing path (in terms of traveling distance) or if it is displaying a value of prestress (in terms of the holding force). Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by PERRAUD (FR2581337A1).
Regarding Claim 1, PERRAUD discloses an impact tool (Fig. 1) for machining workpieces (5) having an impact mechanism (1) which is arranged in a housing (7, and/or 14) and is suitable for transmitting an oscillating movement to a machining tip (4) arranged in an axial direction (Fig. 1), 
wherein the impact mechanism (1) can be displaced against the housing (7, and/or 14) between a lower stop point (@16) and an upper stop point (@7c, Page 3 line 39-page 4 lines 1-3) in the axial direction (Fig. 1), 
wherein a means (6) for generating a constant or variable contact pressure of the machining tip (4) is arranged between the housing (7, and/or 14) and the impact mechanism (1), such that after a prestressing path of the impact mechanism (1) from the lower stop point (@16), the machining tip (4) is additionally subjected to the contact pressure (i.e. pressure from the spring, 6).
PERRAUD further discloses:
Regarding Claim 2, wherein a holding means (8), preferably in the form of a handle (Fig. 1), for generating a holding force, is connected to the housing (14) and is arranged on the side opposite the machining tip (4).
Regarding Claim 3, wherein the means (6) for generating the contact pressure is arranged on the opposite side of the housing (14) with respect to the holding means (8).
Regarding Claim 4, wherein the impact mechanism (1) is designed as a pneumatic muscle or membrane, has a magnetic or piezoelectric drive, or is designed in the form of an air piston (page 2 lines 46-53).
Regarding Claim 5, wherein the means (6) for generating the contact pressure is provided with a mechanical, a piezoelectric, a magnetic, or a hydraulic spring element (page 2 lines 54-56).

Claims 1, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by MEKHANIZIROVANNOGO (GB 1462659, hereinafter referred as MEK).
Regarding Claim 1, MEK discloses an impact tool (Fig. 1) for machining workpieces having an impact mechanism (2) which is arranged in a housing (1) and is suitable for transmitting an oscillating movement to a machining tip (3) arranged in an axial direction (Fig. 1), 
wherein the impact mechanism (2) can be displaced against the housing (1) between a lower stop point and an upper stop point (Fig. 1) in the axial direction (Fig. 1), 
wherein a means (8 and/or 16) for generating a constant or variable contact pressure of the machining tip (3) is arranged between the housing (1) and the impact mechanism (2), such that after a prestressing path of the impact mechanism (2) from 
Regarding claim 12, wherein the impact mechanism (2) is provided with at least one supply line (7) which generates the oscillating movement via a suitable control (Page 2 lines 96-105 of MEK).
Regarding claim 13, wherein the supply line (7 of MEK) can be displaced together with the impact mechanism (2) relative to the housing (1).
Regarding claim 14, wherein the supply line (7) is fixed relative to the housing (1, Fig. 1).
Regarding claim 15, wherein the supply line (7) is connected to an opening (Fig. 1) on the housing (1) which opens into a receptacle (Fig. 3) on the impact tool (Fig. 1), said receptacle being arranged in the axial direction and being dimensioned in such a way that an uninterrupted connection with the supply line (7) can be achieved between the lower stop point and the upper stop point (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PERRAUD (FR2581337A1) in view of Ikuta et al. (US 20100155094 A1).  
Regarding claim 6, PERRAUD discloses an impact tool as applied to claim 1 above including the means (6) for generating the contact pressure, but fails to teach the means for generating the contact pressure is designed pneumatically in the form of an air spring.
Ikuta et al. discloses an impact tool having means for generating the contact pressure is designed pneumatically in the form of an air spring ([0026] “The striker 143 is driven via an air spring action or pressure fluctuations of an air chamber 141a of the cylinder 141 which is caused by sliding movement of the piston 129, and then the striker 143 collides with the impact bolt 145 and transmits the striking force to the hammer bit 119 via the impact bolt 145”…See also [0037]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the impact tool of Perraud to generate contact pressure pneumatically in the form of an air spring as taught by Ikuta in order to allow for highly Linearized force displacement spring characteristics and thereby reduce wear and service problems for the impact device.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over PERRAUD (FR2581337A1) in view of Berger. (US 20040177981 A1).  
Regarding claim 7, PERRAUD discloses an impact tool as applied to claim 1 above including the means (6) for generating the contact pressure, but fails to teach that the means for generating the contact pressure can be regulated via a regulating circuit.
Berger discloses an impact tool having means for generating the contact pressure is designed pneumatically in the form of an air spring [0002], and regulated via a regulating circuit (35) [0061]-[0063]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the impact tool of Perraud to generate contact pressure pneumatically in the form of an air spring and regulate it via a regulating circuit as taught by Berger in order to automatically control the air spring and its valve element.
Regarding claim 8, wherein an inclination sensor (position sensor, [0062] of Berger) is provided which transmits a spatial orientation of the impact tool (Fig. 5A) to the control circuit (35), such that a constant force application of the machining tip can be generated independently of the spatial orientation of the impact tool ([0062] of Berger).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PERRAUD (FR2581337A1) in view of Grazioli et al. (US 20050000998 A1).  
Regarding claim 9, PERRAUD discloses an impact tool as applied to claim 1, but fails to teach the one or more optical or acoustic display.
Ikuta et al. discloses an impact tool (10) having optical (21) or acoustic display (33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the impact tool of Perraud to include an optical or acoustic display as Grazioli in order to display to the operator when wear parts such as the piston needs to be replaced ([0043] of Grazioli).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PERRAUD (FR2581337A1) in view of Lysenko et al. (US 5353532 A).  
Regarding claim 10, PERRAUD discloses an impact tool as applied to claim 1, but fails to teach an automatic start circuit minimally specified prestressing path is reached.
Lysenko et al. discloses an impact tool (Fig. 1) having automatic start circuit which activated the impact mechanism when a minimally specified prestressing path is reached (Col 5 lines 30-55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the impact tool of Perraud to include automatic start circuit as taught by Lysenko in order to allow one to eliminate a possibility of putting the device into operation when a temporary load is applied to the working tool.

Claim 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over MEKHANIZIROVANNOGO (GB 1462659, hereinafter referred to “MEK”) in view of Lysenko et al. (US 5353532 A).  
Regarding claim 10, MEK discloses an impact tool as applied to claim 1, but fails to teach an automatic start circuit minimally specified prestressing path is reached.
Lysenko et al. discloses an impact tool (Fig. 1) having automatic start circuit which activated the impact mechanism when a minimally specified prestressing path is reached (Col 5 lines 30-55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the impact tool of MEK to include automatic start circuit as taught by Lysenko in order to allow one to eliminate a possibility of putting the device into operation when a temporary load is applied to the working tool.
Regarding claim 11, wherein a hand switch (6 of MEK) is provided which overwrites the automatic start circuit (as described above in view of Lysenko) with respect to the switching off of the impact mechanism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731